In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-1205V
                                      Filed: January 12, 2017
                                        Not to be Published

*************************************
SHIRLEY EPPS,                              *
                                           *
             Petitioner,                   *       Motion for voluntary dismissal;
                                           *       Order concluding proceedings
 v.                                        *       under Vaccine Rule 21(a)(1)(A);
                                           *       TdaP and flu vaccines; restless
SECRETARY OF HEALTH                        *       leg syndrome; paresthesia.
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
                                           *
*************************************
Lawrence R. Cohan, Philadelphia, PA, for petitioner.
Sarah C. Duncan, Washington, DC, for respondent.

MILLMAN, Special Master

                            ORDER CONCLUDING PROCEEDINGS 1

        On October 15, 2015, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that tetanus toxoid-diphtheria-acellular
pertussis (“TdaP”) and influenza (“flu”) vaccines administered on January 10, 2014 caused her
restless leg syndrome and generalized paresthesia. See Pet. Preamble and ¶¶ 9, 13.

       On January 11, 2017, petitioner filed a Motion for Voluntary Dismissal under Vaccine
Rule 21(a).


1
  Because this Order Concluding Proceedings contains a reasoned explanation for the special master’s
action in this case, the special master intends to post this Order Concluding Proceedings on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they
contain trade secrets or commercial or financial information that is privileged and confidential, or medical
or similar information whose disclosure would constitute a clearly unwarranted invasion of privacy.
When such a decision is filed, petitioners have 14 days to identify and move to redact such information
prior to the document’s disclosure. If the special master, upon review, agrees that the identified material
fits within the categories listed above, the special master shall redact such material from public access.
                                        DISCUSSION

        Under Vaccine Rule 21(a)(1)(A), petitioner may engage in a voluntary dismissal by filing
a notice of dismissal at any time before service of respondent’s Rule 4(c) Report, which
petitioner has done in the instant action.

       Under Vaccine Rule 21(a)(3), the result of this voluntary dismissal is an Order
Concluding Proceedings. No judgment will enter pursuant to Vaccine Rule 11 for purposes of
42 U.S.C. § 300aa-21(a).

                                       CONCLUSION

        ORDERED. This petition is DISMISSED. The clerk of the court is directed to remove
this case from the docket of the undersigned.


IT IS SO ORDERED.


Dated: January 12, 2017                                            s/ Laura D. Millman
                                                                    Laura D. Millman
                                                                      Special Master




                                               2